     Case 2:21-cv-00100-RFB-BNW Document 129 Filed 07/20/21 Page 1 of 3




 1

 2                                 UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                   ***
 5    Mr. Clayton-M. Bernard-Ex,                           Case No. 2:21-cv-00100-RFB-BNW
 6                           Plaintiff,
                                                           Order re [102] and [105]
 7           v.
 8    Jorge Pupo, et al.,
 9                           Defendants.
10

11           Before the court are two motions seeking discovery stays. The first motion is by
12   Defendant Judge Togliatti (now retired). ECF No. 102. Plaintiff responded at ECF Nos. 102 and
13   106. Defendant Judge Togliatti replied at ECF No. 112. The second motion is by Defendant State
14   of Nevada. ECF No. 105. Plaintiff responded at ECF No. 106. Defendant State of Nevada replied
15   at ECF No. 111. Both motions are granted.
16      I.        Legal standard
17           Courts have broad discretionary power to control discovery. See Little v. City of Seattle,
18   863 F.2d 681, 685 (9th Cir. 1988). When deciding whether to grant a stay of discovery, the Court
19   is guided by the objectives of Fed. R. Civ. Pro. 1 that ensures a “just, speedy, and inexpensive
20   determination of every action.” Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev.
21   2013). Accordingly, considerations of judicial economy and preserving the parties’ resources may
22   warrant a stay in some cases. U.S. for Use & Benefit of Newton v. Neumann Caribbean Int’l, Ltd.,
23   750 F.2d 1422, 1426–27 (9th Cir. 1985).
24           The Federal Rules of Civil Procedure do not, however, provide for automatic or blanket
25   stays of discovery just because a potentially dispositive motion is pending. See Skellerup Indus.
26   Ltd. v. City of L.A., 163 F.R.D. 598, 600–01 (C.D. Cal. 1995). In fact, a dispositive motion
27   ordinarily does not warrant a stay of discovery. See Twin City Fire Ins. v. Employers of Wausau,
28   124 F.R.D. 652, 653 (D. Nev. 1989); Turner Broadcasting System, Inc. v. Tracinda Corp., 175
     Case 2:21-cv-00100-RFB-BNW Document 129 Filed 07/20/21 Page 2 of 3




 1   F.R.D. 554, 556 (D. Nev. 1997). However, when a party moves for a stay because a dispositive

 2   motion is pending, the court may grant the stay when “(1) the pending motion is potentially

 3   dispositive; (2) the potentially dispositive motion can be decided without additional discovery;

 4   and (3) the Court has taken a ‘preliminary peek’ at the merits of the potentially dispositive motion

 5   and is convinced that the plaintiff will be unable to state a claim for relief.” Kor Media Group,

 6   294 F.R.D. at 581.

 7       II.      Discussion

 8                a. Defendant J. Togliatti

 9             The court agrees with the arguments presented by Defendant J. Togliatti and grants the

10   request to stay discovery. First, the court notes that Plaintiff did not respond to the substance of

11   the motion filed by Defendant J. Togliatti. Instead, his response re-alleges some of the facts in the

12   complaint, requests relief as to other motions, and cites in length to Robert’s rules of Order. ECF

13   No. 104. As to the other response that seems to correspond to this motion, all plaintiff states to

14   substantively address the issue at hand is that “allowing the motion to stay discovery at this time

15   would thus be to wrongly impose ‘avoidable’ presumptions of prejudice, among other factors”

16   and that “discovery is necessary because plaintiffs [sic] freedom is on the line…” ECF No. 106

17   at 3.

18             First, Defendant J. Togliatti has filed a motion to dismiss which is currently pending

19   resolution. ECF No. 64. This Motion can be decided without additional discovery. Lastly, after

20   taking a preliminary peak at the merits, the court is convinced that the Plaintiff will be unable to

21   state a claim for relief as to this defendant.

22             The Court will not provide an in-depth analysis of its evaluation of the motion to dismiss.

23             The district judge will decide the dispositive motion and may have a different view
               of the merits of the underlying motion. Thus, this court’s “preliminary peek” at the
24
               merits of the underlying motion is not intended to prejudge its outcome. Rather,
25             this court’s role is to evaluate the propriety of an order staying or
               limiting discovery . . . .
26
               Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 603 (D. Nev. 2011). Yet, after conducting a
27
     preliminary peek the court is convinced that J. Togliatti will be immune as to all acts she
28


                                                      Page 2 of 3
     Case 2:21-cv-00100-RFB-BNW Document 129 Filed 07/20/21 Page 3 of 3




 1   undertook while performing judicial acts. Simmons v. Sacramento County Superior Court, 318

 2   F.3d 1156 (9th Cir. 2003) (holding that judges are absolutely immune for judicial acts.). In the

 3   Court’s broad discretion, it will order the stay of discovery as to J. Togliatti.

 4                 b. Defendant State of Nevada

 5              The court agrees with the arguments presented by Defendant State of Nevada and grants

 6   the request to stay discovery. First, the court notes that Plaintiff did not respond to the substance

 7   of the motion filed by Defendant State of Nevada. Instead, all plaintiff states to substantively

 8   address the issue at hand is that “allowing the motion to stay discovery at this time would thus be

 9   to wrongly impose ‘avoidable’ presumptions of prejudice, among other factors” and that

10   “discovery is necessary because plaintiffs [sic] freedom is on the line…” ECF No. 106 at 3.

11              First, Defendant State of Nevada has filed a motion to dismiss which is currently pending

12   resolution. ECF No. 13. This Motion can be decided without additional discovery. Lastly, after

13   taking a preliminary peek at the merits, the court is convinced that the Plaintiff will be unable to

14   state a claim for relief as to this defendant.

15              As explained above, the Court will not provide an in-depth analysis of its evaluation of the

16   motion to dismiss. Tradebay, 278 F.R.D. at 603. Yet, after conducting a preliminary peek the

17   court is convinced that the claims against Defendant State of Nevada will be barred by the

18   Eleventh Amendment. Absent consent, a state and its agencies enjoy immunity from suit under

19   the Eleventh Amendment. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

20   In the Court’s broad discretion, it will order the stay of discovery as to Defendant State of

21   Nevada.

22       III.      Conclusion

23              IT IS ORDERED that ECF Nos. 102 and 105 are GRANTED. Discovery as to

24   Defendant J. Togliatti and Defendant State of Nevada is stayed until after the district judge

25   resolves their pending motions to dismiss.

26              DATED: July 20, 2021.

27
                                                              Brenda Weksler
28                                                            United States Magistrate Judge


                                                      Page 3 of 3
